NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELIE K. MAMBOLEO,                               No. 15-15562

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00648-DJH

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, NA; CHEX
SYSTEMS INCORPORATED, AKA Chex
Systems,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Elie K. Mamboleo appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from the

reporting of negative items on his consumer credit report. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We may affirm on any basis supported by the

record, Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008), and we affirm.

      Dismissal of Mamboleo’s action was proper because Mamboleo abandoned

his federal claims and failed to allege facts sufficient to support his state law

claims. See Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1094 (9th Cir. 2011)

(“[A] litigant may abandon a claim by communicating his desire to do so to the

district court.”); Hebbe, 627 F.3d at 341-42 (although pro se pleadings are liberally

construed, a plaintiff must still present factual allegations sufficient to state a

plausible claim for relief).

      The district court properly denied Mamboleo’s motion to remand the action

to state court because the district court had subject matter jurisdiction under 28

U.S.C. § 1331, and the action was properly removed under 28 U.S.C. § 1441. See

D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 974 n.2 (9th Cir.

2004) (denial of a motion to remand a removed case is reviewed de novo).

      The district court did not abuse its discretion by retaining supplemental

jurisdiction over Mamboleo’s state law claims after dismissing the federal claims

because the district court considered the interests of judicial economy and

convenience, comity and fairness to the parties. See Satey v. JPMorgan Chase &


                                            2                                       15-15562
Co., 521 F.3d 1087, 1090 (9th Cir. 2008) (setting forth standard of review).

       The district court did not abuse its discretion by denying Mamboleo’s

motion to amend his complaint because the proposed amendments would not have

cured the defects in the complaint. See Telesaurus VPC, LLC v. Power, 623 F.3d
998, 1003 (9th Cir. 2010) (setting forth standard of review and stating that a

“district court may deny a plaintiff leave to amend if it determines that allegation

of other facts consistent with the challenged pleading could not possibly cure the

deficiency . . . .” (citation and internal quotation marks omitted)).

       We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also Greenwood v. FAA, 28
F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant . . . .”).

       AFFIRMED.




                                           3                                     15-15562